DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US20130151747) hereinafter Zhang.



and a data processing unit that uses data transferred by the DMA request instruction to execute an operation corresponding to the processing instruction based on the instruction information detected by the detection unit (Fig. 3, and para. 0061).

As to claim 11, Zhang discloses  A control method for an arithmetic processor, comprising: detecting information, wherein an instruction including a processing instruction to be performed after completion of DMA (Direct Memory Access) in a DMA request instruction is described in the information (Fig. 3 where the northern node is coupled to a southern computing node via a DMA function is a public box that has a controller to detect the instruction (para. 0056),; 
and processing an operation using data transferred by the DMA request instruction based on the detected information (Fig. 3, and para. 0061).  
  
As to claims 3, and 13, Zhang discloses the arithmetic processor, wherein the DMA request instruction is transmitted between a plurality of lower nodes each including a PCIe board and an upper node coupled to the plurality of lower nodes (Fig. 6, and paras. 0018, 0019).  

As to claims 4, and 14, Zhang discloses the arithmetic processor, wherein the operation corresponding to the processing instruction includes an arithmetic operation or a transferring operation on data transferred by the DMA request instruction (para. 0056).  

As to claims 5, and 15, Zhang discloses the arithmetic processor further comprising: a plurality of detection units that each detects the instruction information in the DMA request instruction transmitted from a plurality of devices (Fig. 3, and para. 0062); 
and a waiting unit that waits the processing instructions from the plurality of devices based on the instruction information detected by each of the plurality of detection units and causes the data processing unit to execute an operation corresponding to the processing instructions (Fig. 3, and prioritization of requests implies waiting, paras. 0061, 0062). 
 
As to claims 6, and 16, Zhang discloses the arithmetic processor, further comprising: an interface unit that corrects missing of the instruction information and the data and transmits the corrected instruction information and the data to the detection unit (Fig. 3, step 206, para. 105).  

As to claims 7, and 17, Zhang discloses the arithmetic processor 1, further comprising: an instruction generation unit that generates, from the processing instruction, a reply address after the operation (Fig.3.step 207, para. 106).  


  
As to claims 9, and 19, Zhang discloses the arithmetic processor, further comprising: an operation database to the instruction generation unit, wherein the instruction generation unit generates the instruction based on the operation database (Fig. 4, and database comprising 450, para. 0130).  

As to claims 10, and 20, Zhang discloses the arithmetic processor, wherein the instruction information includes a flag that indicates use or non-use of the operation database (Fig. 4, and para. 120).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jin et al (US20090307386) hereinafter Jin.

As to claims 2, and 12, Zhang does not explicitly disclose the arithmetic processor, further comprising: a FIFO that stores the processing instruction, wherein the processing instruction is stored in an area for storing a destination address of the DMA request instruction.  
Jin teaches in Fig. 2a a FIFO that stores the processing instruction, wherein the processing instruction is stored in an area for storing a destination address of the DMA request instruction (para. 0020).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the memory device of Jin in the system of Zhang to further speed the instruction to a co-processor (para. 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184